DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 24 September 2020 has been entered.
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–3 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent 9,668,053 (patented 30 May 2017) (“Rivera”); US Patent Application Publication 2013/0048802 (published 28 February 2013) (“Guran”); US Patent 6,135,623 (patented 24 October 2000) (“Lin”); US Patent 6,439,744 (patented 27 August 2002) (“Chanslor”) and US Patent Application Publication 2009/0122564 (published 14 May 2009) (“Beadle”).
Claims 5–11 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Rivera, Guran, Lin, Chanslor, Beadle and US Patent Application Publication 2004/0035987 (published 26 February 2004) (“Oddsen”).
US Patent Application Publication 2017/0027422 (2 February 2017) (“Khanicheh”)
Claim 1 is drawn to “a quick connect speaker assembly.” The assembly includes a speaker, a coupler and a stake whose body includes two end portions that define a channel. The coupler couples to the speaker and is slidably received in the channel at the first end portion of the stake’s body. The stake further includes an attachment feature on the first end portion to attach to the coupler and speaker to the stake.
The following table illustrates the correspondence between the claimed quick connect speaker assembly and the Rivera reference.
Claim 1
The Rivera Reference
“1. A quick connect speaker assembly comprising:
Rivera describes a landscape light fixture 1 that contains an LED and a l. 60 to col. 2 l. 25, col. 4 l. 59 to col. 5 l. 10.

Rivera’s fixture 1 includes a speaker 30. Id. at col. 6 ll. 10–20, FIG.1A, 3.
“a coupler configured to be coupled to the speaker; and
Rivera’s fixture 1 includes bottom cover 110 that acts as a base for speaker 30. Id. at col. 5 l. 20 to col. 6 l. 20, FIGs.1–3. Cover 110 has a female connector 118 that corresponds to the claimed coupler. Id.
“a stake that is a single 
Rivera’s fixture 1 includes a stake that is not a single body. Rivera’s fixture 1 includes a stake that is formed by the combination of post 120 and stake 130, which has a spiked end 132. Id.
“having first and second end portions and defining a channel,
Post 120 includes first end 124 and second end 128. Id. Post 120 includes a channel within for routing an electrical conductor 140. Id.
“the first end portion comprising an attachment feature,
First end 124 includes a male end with threads for engaging with threaded, female connector 118. Id.
“wherein the stake is configured to slidably receive the coupler in the channel at the first end portion and
Post 120 receives coupler 118 at male end 124. Id. The coupling between connector 118 and male end 124 is not achieved through sliding, but through threading. Id.
“the attachment feature is configured to attach the coupler and the speaker to the stake in an installed position,
The male end 124 attaches coupler 110 and speaker 30 to stake 120, 130. Id.
“wherein the coupler comprises first and second spaced apart raised portions and the stake comprises first and second spaced apart slots at the first end portion that are configured to respectively receive the first and second raised portions, the raised portions extending to an outer surface of the stake in the installed position, and
Id. at col. 5 l. 20 to col. 6 l. 20, FIG.2.

Rivera describes making an electrical connection between speaker 30 and low-voltage wire conductor 140 (i.e., a system wire) that enters into the post 120 and resides within the post’s interior channel travels upwards towards speaker 30. The reference does not address whether that connection uses a wire nut or speaker conductor wires.

Table 1
The foregoing table shows that the Rivera reference corresponds closely to the claimed quick connect speaker assembly. There are three differences. The first difference concerns the form of the stake. The claimed stake is a single body while Rivera’s stake is formed by two bodies. The second difference is the coupling between the coupler and the stake components. The claimed assembly uses a sliding coupling and the Rivera reference, on the other hand, uses a threaded coupling that omits the claimed first and second spaced apart raised portions and the claimed first and second spaced apart slots. The third difference is the claimed configuration and use of the stake’s channel to receive a wire nut that connects the speaker’s conductor wires to an installed system wire. These differences 
The first difference results from Rivera forming its stake from two cooperating parts, a post 120 and a stake 130, that are joined through a MIP/FIP connection 134/128. Rivera at col. 5 l. 20 to col. 6 l. 20, FIGs.1–3. One of ordinary skill in the art at the time of the invention would have reasonably recognized that Rivera’s stake structure is one known stake configuration and the claimed single body configuration is another known alternative stake structure. For example, the Chanslor reference, like the Rivera reference, describes a decorative ground fixture that is fixed to the ground with a spiked stake. Chanslor at Abs., cols.1, 2, FIGs1, 2, 14, 15. Chanslor, like Rivera, describes a first embodiment where the stake is made from two cooperating members, a first pole member 260 and a second stake member 221. Id. at cols.14–17, FIGs.14–18. Chanslor also describes an alternative configuration where the stake is formed as a single body 20. Id. at cols. 6–8, FIGs.1–6. And like Rivera, both stake embodiments include a bottom, sharpened end to insert into the ground and a top end that couples to an electrical fixture, such as a light. Id. at FIGs.2, 15. Given these overlapping teachings, one of ordinary skill in the art would have reasonably recognized that configuring Rivera’s post 120 and stake 130 as a single body, like Chanslor’s single body stake member 221, would predictably produce a suitable stake for Rivera’s lighting and sound fixture. Accordingly, it would 
Concerning the second difference, those of ordinary skill would have known about both threaded couplings, as described by the Rivera reference, and sliding couplings from references like the Guran and the Lin references. Guran describes a connector with/without a stopper midway along its longitudinal axis. Guran at ¶¶ 35–41, FIGs.1, 2, 6. This allows the connector to quickly slide in and out of pole pieces 32 and 53 for connection and disconnection. Id. The attachment is secured through either set screws 33 or quick-release connections, depending on the use scenario. Id. Lin describes another type of connector, in particular a receptacle-type connector 20 that includes a first tubular portion 23 with inner threads 231 (i.e., a FIP connection) and a second tubular portion 24 with spaced apart slots 242. Lin at col. 2 ll. 36–58, FIG.1. Tubular portion 24 slides over a cylindrical projection 15 extending from a post 10. Id. Spaced apart protrusions 152 on the post register with spaced apart slots 242, ensuring that connector 20 fits in the proper orientation with respect to post 10. Id. Rather than securing the fit with screws or a quick-release mechanism as in Guran, Lin fits a retaining ring 30 over receptacle 20 and the attachment portion of post 10. Id. at col. 3 ll. 9–56, FIG.3. Notably, Lin includes protrusions 152 on post projection 15 rather than on receptacle 20, which instead includes slots 242. Id. at FIG.1. 
Given the express prior art teachings of Guran and Lin, it would have been a simple matter to embody Rivera’s female and male connectors 118 and 124 in any known alternative way. For example, following either Guran’s or Lin’s suggestions, one of ordinary skill would have eliminated the need for screwing base 110 onto post 120 by adding a coupler, such as the ones described by Guran and Lin, so base 110 may simply be slid onto post 120 and secured with screws or some other quick-connect mechanism. Further, one of ordinary skill would have recognized that certain alternative features may be readily borrowed and combined like a puzzle in a preferred manner. One would have readily recognized that he may use Guran’s coupler design which does not include any type of cooperating protrusions and slots, or he would have chosen to use Lin’s design that adds such protrusions and slots to enforce a particular assembly orientation. Finally, one of ordinary skill may have made simple adjustments as desired, including reversing parts, such that cooperating protrusions and slots are located on opposite surfaces. See MPEP § 2144.04(VI)(A) (describing the obviousness of simply reversing parts.) In particular, one of ordinary skill would have recognized that Lin’s protrusions 152 and slots 242 may be reversed, such that receptacle 20 is received in post 10 and where the receptacle’s protrusions register with the post’s slots.

Claim 2 depends on claim 1 and further requires the following:
“wherein the channel is configured to receive the conductor wires of the speaker in the installed position.”
The Rivera reference similarly describes passing 12 V DC conductors 140 into a bottom portion of pole 120, routing the conductors through an interior channel of pole 120 to an outlet that opens into bottom cover 110 and connects with the circuits on PCB 90 contained in the body of landscape light See Rivera at col. 4 ll. 59–67, col. 6 ll. 21–27, FIGs.1C, 2, 4. Those circuits include amplifier 188 for driving speaker 30. Id. at col. 6 ll. 21–61, FIG.4. For the foregoing reasons, the combination of the Rivera, Guran, Lin, Chanslor and Beadle references makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein the coupler comprises a push pin and the attachment feature comprises a hole defined in the stake body and configured to receive the push pin in the installed position.”
The obviousness rejection of claim 1, incorporated herein, shows that the Guran and Lin references teach and suggest adding a connector between Rivera’s female threads 118 and male threads 124. The connector would have a threaded side to couple with Rivera’s female threads 118 and a sliding side that would include protrusions that slide into Rivera’s post 120, registering with slots included in post 120. The rejection also includes findings showing that the Guran reference suggests securing the connection with either screws or a quick-release push button extending from the connector and into a hole in post 120. See Guran at ¶ 36, FIGs.6, 9; Lin at col. 2 ll. 36–58, FIG.1. For the foregoing reasons, the combination of the Rivera, Guran, Lin, Chanslor and Beadle references makes obvious all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“wherein the first slot terminates at a first edge and the second slot terminates at a second edge, and
“wherein, with the coupler and the speaker attached to the stake in the installed position: a first gap is defined by the first slot between the first edge and the first raised portion; and a second gap is 
Claim 6 depends on claim 5 and further requires the following:
“wherein the first gap is configured to receive a first system wire therethrough and/or the second gap is configured to receive a second system wire therethrough.”
The Rivera reference similarly describes passing 12 V DC conductors 140 into a bottom portion of pole 120, routing the conductors through an interior channel of pole 120 to an outlet that opens into bottom cover 110 and connects with the circuits on PCB 90 contained in the body of landscape light 10. See Rivera at col. 4 ll. 59–67, col. 6 ll. 21–27, FIGs.1C, 2, 4. The Rivera reference, however, does not address the manner in which conductors 140 enter pole 120. Moreover, the obviousness rejection of claim 1, incorporated herein, shows that the Guran and Lin references teach and suggest adding a connector between Rivera’s female threads 118 and male threads 124. The connector would have a threaded side to couple with Rivera’s female threads 118 and a sliding side that would include protrusions that slide into Rivera’s post 120, registering with slots included in post 120. This teaching also does not address the details of how a cable would enter a stake. Accordingly, the combinations presented in the obviousness rejection of claim 1 does not address the claimed gaps.
The Guran reference suggests including a cutout 52 in a base 50 so cables passing along an interior channel of a support structure 1 would be able to exit from the underside of base 50. Guran at ¶ 35, FIG.1. This See Oddsen at ¶¶ 25–27, FIGs.2–4. The Oddsen reference, in particular, describes forming slots 130 in a tubular connector 124 and extending the slots beyond the connection interface between connector 124 and a support that includes plate 108, base 116, boss 118 and bore 210. Id. This produces throughholes 132, or gaps as claimed, for the passage of a conductor 144. Id. This teaching would have reasonably suggested to one of ordinary skill in the art similarly forming slots in Rivera’s pole 120 to receive ridges in a connector and to extend the slots beyond the interface between pole 120 and the connector so conductor 140 running through pole 120 would be able to pass in/out of pole 120 through gaps, or throughholes 132. Accordingly, it would have been obvious for one of ordinary skill in the art to modify Rivera’s stake pole 120 to form the claimed gaps, and to configure the gaps to receive a system wire. For the foregoing reasons, the combination of the Rivera, Guran, Lin, Chanslor, Beadle and Oddsen references makes obvious all limitations of the claims.
Claim 7 depends on claim 1 and further requires the following:

The obviousness rejection of claims 5 and 6 shows the obviousness of forming an opening in the body of Rivera’s stake pole 120, such as by forming gaps at the interface between pole 120 and a connector. For the foregoing reasons, the combination of the Rivera, Guran, Lin, Chanslor, Beadle and Oddsen references makes obvious all limitations of the claim.
Claim 8 is drawn to “a system.” comprising:
“a plurality of quick connect speaker assemblies each comprising:
“a speaker;
“a coupler configured to be coupled to the speaker; and
“a stake that is a single body having first and second end portions and defining a channel,
“the first end portion comprising an attachment feature,
“wherein the stake is configured to slidably receive the coupler in the channel at the first end portion and the attachment feature is configured to attach the coupler and the speaker to the stake in an installed position,
“wherein the coupler comprises first and second spaced apart raised portions and the stake comprises first and second apart slots at the first end portion that are configured to respectively receive the first and second raised portions, the raised portions extending to an outer surface of the stake in the installed position,
“wherein first and second spaced apart gaps are defined between the coupler and the stake in the installed position; and
“a plurality of system wires electrically connecting the plurality of speakers, wherein the channel of the stake is configured to receive at least one wire nut connecting 
“wherein, for each quick connect speaker assembly, one of the plurality of system wires extends through the first gap and another one of the plurality of system wires optionally extends through the second gap.”
This claim recites limitations that are similar to those of claims 1, 5 and 6, addressed above. Those rejections are incorporated herein and apply equally against this claim. This claim also introduces the concept of including a plurality of quick connect speaker assemblies and connecting them with system wires. The Rivera reference similarly describes a plurality of landscape lights 1—one acting as a master and the others as slaves—with the lights being connected together to a low-voltage power supply 160 with low-voltage wiring 140. Rivera at col. 2 ll. 13–25, col. 6 ll. 21–27, FIG.4. For the foregoing reasons, the combination of the Rivera, Guran, Lin, Chanslor, Beadle and Oddsen references makes obvious all limitations of the claim.
Claim 9 depends on claim 8 and further requires the following:
“each stake comprises an opening defined therein; and
“at least one of the plurality of system wires extends through the opening.”
Rivera’s stake pole 120 includes an opening at 124 that allows low-voltage wiring 140 to enter into bottom cover 110 and terminate at PCB 90. See Rivera at col. 6 ll. 21–27, FIGs.1C, 2, 4. For the foregoing reasons, the combination of the Rivera, Guran, Lin, Chanslor, Beadle and Oddsen references makes obvious all limitations of the claim.
Claim 10 is drawn to “a method.” comprising:
“providing a quick connect speaker assembly comprising:
“a speaker comprising a speaker body and a base;
“a coupler configured to be coupled to the speaker; and
“a stake that is a single body having first and second end portions and defining a channel, the first end portion comprising an attachment feature,
“wherein the stake is configured to slidably receive the coupler in the channel at the first end portion and the attachment feature is configured to attach the coupler and the speaker to the stake in an installed position;
“connecting the coupler to the base of the speaker;
“connecting at least one system wire to conductor wires of the speaker using at least one wire nut;
“driving the second end portion of the stake into the ground;
“positioning the conductor wires, the at least one system wire and the at least one wire nut in the channel of the stake, the channel of the stake being configured to receive the at least one wire nut connecting the conductor wires of the speaker to the at least one system wire in the installed position;
“connecting the speaker to the stake by connecting the coupler to the stake to thereby form first and second spaced apart gaps between the coupler and the stake, wherein the coupler comprises first and second spaced apart raised portions and the stake comprises first and second spaced apart slots at the first end portion that are configured to respectively receive the first and second raised portions, the raised portions extending to an outer surface of the stake in the installed position; and
“either (i) routing the at least one system wire through the first gap and/or the second gap or (ii) routing the at least one system wire through an opening defined in the body of the stake.”
This claim recites a method for installing the quick connect speaker assembly recited in claims 1, 5 and 6, the rejections of which are incorporated See Guran at ¶ 36, FIGs.6, 9. The ridges and slots would be dimensioned so that the coupler and pole 120 would form throughholes, or gaps, to allow the passage of low-voltage conductors 140 into pole 120 and out through a hole located in base 110. Oddsen at ¶¶ 25–27, FIGs.2–4. Conductor 140 would enter into post 120 through an opening in the bottom of the post. Rivera at FIG.1C. Wire nuts contained within post 120, like those described by Beadle, would connect conductor 140 to service wires that emerge through the hole in base 110. See Beadle at ¶ 22, FIG.4. Those service wires would be terminated on PCB 90 to provide power to the fixture’s circuitry (e.g., speaker 30). Rivera at col. 4 ll. 59–67, col. 6 ll. 21–27, FIGs.1C, 2, 4. Rivera’s stake portion 130, and in particular its lower spike end 132, would be driven into the ground. Rivera at col. 5 ll. 20–30. For the foregoing reasons, the combination of the Rivera, Guran, Lin, Chanslor, Beadle and Oddsen references makes obvious all limitations of the claim.
Claim 11 depends on claim 10 and further requires the following:

The rejections of claims 1 and 10 show the obviousness of implementing Rivera’s landscape lighting fixture 1 with a coupler that threads into base 118 and slides into cooperating slots in stake pole 120. This would not require any rotation, but a simple insertion of the coupler into pole 120 along a longitudinal axis of pole 120. Guran at ¶¶ 35–41, FIGs.1, 2, 6; Lin at col. 2 ll. 36–58, FIG.1. For the foregoing reasons, the combination of the Rivera, Guran, Lin, Chanslor, Beadle and Oddsen references makes obvious all limitations of the claim.
Summary
Claims 1–11 are rejected under 35 U.S.C. § 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the 
Response to Applicant’s Arguments
Applicant’s Reply (27 January 2021) amended the independent claims so that the claimed coupler includes first and second spaced apart raised portions that are received in first and second raised portions on the claimed stake, such that the raised portions extend to an outer surface of the stake in the installed position. This language differentiates the claimed invention from the previously described combination of prior art references. The new rejection made in this Office action demonstrates that this difference is obvious.
Applicant’s arguments concerning the obviousness rejections have been considered. The new ground of rejection contained in this Office action renders the arguments moot.
Additional Citations
The following table lists additional references that are relevant to the subject matter claimed and described in the Specification.
Reference
Relevance
US 2008/0151545
Ground stake for electrical fixture. The stake is a singular body.
US 2017/0290324
Ground stake with quick release connection between stake and an upper member.
US 2009/0175046
Ground stake for electrical fixture. The stake is a singular body.
US 5,626,418
Stake with bayonet-style connection for lighting fixture.

Table 2
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

3/25/2021